ITEMID: 001-91092
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MITCHARD v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Violation of Article 14+P1-1 - Prohibition of discrimination (Article 1 of Protocol No. 1 - Protection of property)
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 5. The applicant was born in 1956 and lives in Oxford.
6. His wife died on 12 October 1996 leaving dependent children. His claim for widows’ benefits was made in March 2001 and on 2 May 2001 it was determined that he was entitled to Widowed Parent’s Allowance as from 10 April 2001. The applicant however requested that the claim be treated as from the date of his wife’s death, or alternatively that he be allowed to claim the equivalent widow’s benefit. On 22 October he made a formal application for widow’s benefit which was rejected on 27 February 2002 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
7. The relevant domestic law and practice are described in the Court’s judgment in the case of Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-1
